Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2234
                        Lower Tribunal No. 19-0803
                           ________________


                            Melissa Tripodi,
                                  Appellant,

                                     vs.

                       Adam Mac Nacer, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Christina
Marie DiRaimondo, Judge.

     Melissa Tripodi, in proper person.

     Dr. Malissa Tigges, Guardian ad Litem, in proper person.

Before LOGUE, LINDSEY, and BOKOR, JJ.

     PER CURIAM.
      Appellant Melissa Tripodi appeals an order of the circuit court granting

Dr. Malissa Tigges’s Motion for Guardian ad Litem Attorney’s Fees and

Costs. Tripodi has failed to provide a transcript of the circuit court’s hearing

on this Motion but contends that the circuit court’s order was erroneous on

its face and can be reversed even in the absence of a transcript. We

agree. This Court has held that “[a]n award of attorney’s fees without making

adequate findings justifying the amount of the award is reversible error. . . .

This is true even in the instance where a party does not provide an appellate

court with an adequate record or a transcript of proceedings.” Babun v. Stok

Kon + Braverman, 335 So. 3d 1236, 1240 (Fla. 3d DCA 2021) (citations

omitted). Accordingly, “[w]e remand with directions that the trial court

consider the evidence supporting the GAL’s request for fees and include in

any order those findings necessary to justify the grant of reasonable fees for

specific and documented services rendered, and from whom those fees are

due.” Adkins v. Sotolongo, 197 So. 3d 1233, 1235 (Fla. 3d DCA 2016).

      Reversed and remanded.




                                       2